Lacombe, J.
Complainant, on his application for preliminary injunction, refers to the decision of Judge Wheeler in hall v. Stern, 15 Fed. Rep. 463, sustaining this patent. Additional evidence, however, which was, not before the court in that case, is here presented. If, in view of that new proof, complainant’s patent is to be sustained at all, it mast be sustained by so narrow a margin as hardly to warrant a decision in his favor in advance of the trial. In view of this condition of affairs, and. of the other questions raised on the motion, the application for injunction is denied.